

 





Exhibit 10.5

 SECURITY AGREEMENT

THIS SECURITY AGREEMENT (this “Agreement”) is dated for reference purposes as of
February 15, 2012, and is made by and between SPT-LAKE ELSINORE HOLDING CO.,
LLC, a Delaware limited liability company (the “Debtor”), and the CARDINAL
INVESTMENT PROPERTIES-RAMSGATE, L.P., a California limited partnership (the
“Secured Party”), with reference to the following facts:

RECITALS:

 

A. Debtor has entered into certain agreements as “Borrower” with Secured Party
as “Lender” including that certain Loan Agreement, Promissory Note Secured by
Deed of Trust, Deed of Trust with Assignment of Rents, and such other documents
of an even date herewith (collectively, the “Loan Documents”) as may have been
entered into by and between Debtor and Secured Party in connection with that
certain loan from Secured Party to Debtor in the amount Eight Hundred Thousand
and No/100 Dollars ($800,000.00) (the “Loan”), and pursuant to which Debtor has
assumed certain obligations as more particularly described therein.

 

B. Debtor has agreed to provide for the benefit of Secured Party certain
collateral security for the performance by Debtor of its obligations thereunder
in the form of a security interest in certain collateral as described herein.

 

C. The parties now wish to enter into this Agreement to provide for such
security interest and such matters as are set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, and intending to be legally bound
hereby, the parties hereto agree as follows:

1. Debtor hereby (i) grants Secured Party a security interest in all of Debtor’s
right, title and interest in and to the property more particularly described
below and all products thereof (collectively, the “Collateral”), to be held
and/or disposed of in accordance with the terms of this Agreement:

A. All fixtures and arising of property now or hereafter attached hereto, or
used or adapted for use in the development, construction and/or operation of,
the real property and all improvements thereto located in the City of Lake
Elsinore, County of Riverside, State of California, and more particularly
described in the attached Exhibit “A” (the “Real Property”), or delivered to the
Real Property for such attachment, use and/or adaptation for use (whether such
items are leased, owned absolutely or subject to any title retaining or security
instrument, or otherwise used or possessed, but excluding those items owned by
tenants in accordance with their leases), including, without limitation, all
building and construction materials, heating, cooling, air-conditioning,
ventilating, refrigerating, plumbing, generating, power, lighting, laundry,
maintenance, incinerating, lifting, cleaning, fire prevention and extinguishing,
security and access control, cooking, gas, electric, and communication fixtures,
equipment, and apparatus, all engines, motors, conduits, pipes, pumps, tanks,
ducts, compressors, boilers, water heaters, and furnaces, all ranges, stoves,
disposers, refrigerators, and other appliance, all escalators and elevators, all
cabinets, partitions, mantels, built-in mirrors, window shades, blinds, screens,
awnings, storm doors, windows, and sash, all capering, under padding, and
draperies, all furnishings of public spaces, halls, and lobbies, and all
shrubbery and plants.

B. All proceeds and rights thereto which may be or become payable by virtue of
any insurance contracts or policies which insure the Real Property or any
building, structures, or improvements thereon, or any such fixtures or personal
property, against casualties and theft (including all deposit accounts and/or
investment property in which such proceeds are deposited or held).



 

 



C. All the rents, revenues, issues, profits and income of the Real Property, and
all right, title and interest of Debtor in and to all present and future leases
and other agreements for the occupancy or use of all or any part of the Real
Property, and all right, title and interest of Debtor thereunder, including,
without limitation, all cash or security deposits, advance rentals, and deposit
or payments of similar nature (including all deposit accounts and/or investment
property in which the same are deposited or held or are otherwise related
thereto), together with all guarantees of tenants or occupants’ performance
thereunder.

D. All deposit accounts, investment property, tangible property and all general
intangibles relating to the development of the Real Property including, but not
limited to, all plans and specifications, architectural plans and renderings,
development rights, utility or other deposits or prepaid fees, reports, studies,
entitlements, permits, licenses, franchises, all names under or by which the
Real Property may at any time be operated or known and all rights to carry on
business under any such names or any variant thereof.

E. All products and proceeds of all of the foregoing and all deposit accounts
and/or investment property in which the same are deposited or held or are
otherwise related thereto.

2. The granting of this security interest is security for the performance by
Debtor of its obligations to Secured Party, pursuant to the terms of the Loan
Documents, including, but not limited to, repayment of the Loan and any and all
sums hereafter advanced and expenditures hereafter made by Secured Party to or
for the account or benefit of Debtor, and any and all indebtedness and
obligations now or hereafter owing or due or becoming owing or due from Debtor
to Secured Party.

3. Debtor hereby represents and warrants to Secured Party that (i) Debtor is the
absolute owner of all of the Collateral, (ii) the Collateral is free and clear
of all security interests, liens and encumbrances and adverse claims except such
claims in favor of Secured Party as are created hereunder and (iii) Debtor has
the right to grant to Secured Party the security interest in the Collateral
created herein without obtaining the consent of any person or, in the event the
consent of any person is required, Debtor shall obtain such consent in form and
content reasonably satisfactory to Lender and deliver the same to Lender prior
to the funding of the Loan.

4. Debtor covenants and agrees that Debtor will, upon demand at any time,
execute and deliver all such further instruments, documents and/or agreement,
and undertake such acts, as shall be reasonably required to effectuate the
security interest described herein and so as to render all of the Collateral
available for the security and satisfaction of said indebtedness, according to
the intent and purpose herein expressed and so as to enable the Secured Party to
sell and/or convey or otherwise to subject the same to the lien hereof. Debtor
further agrees to appear in and defend any and all actions and proceedings
affecting the title to the Collateral or any part thereof or affecting the
security interest of Secured Party therein.

5. If Debtor shall default in the payment of any of the indebtedness,
obligations or liabilities secured hereby or shall default in the performance of
any agreement herein contained, or if any breach be made in any obligation,
promise, declaration or warranty of Debtor herein contained or secured hereby,
then, subject to Debtor’s cure rights under the Loan Documents, Secured Party at
Secured Party’s option, shall have the remedies of a Secured Party under the
laws of the State of California, including (to the extent not otherwise
prohibited thereby) the right to require Debtor to assemble the Collateral and
make it available to Secured Party where the Collateral may be and for taking
possession thereof by Secured Party, and the removal, sale or other disposition
of the Collateral, or any part thereof, by Secured Party at public or private
sale, upon legal notice to Debtor. Secured Party shall deduct and retain from
the proceeds of such sale or sales all costs, expenses and charges paid or
incurred in the taking, removal, handling and sale of the Collateral, or
otherwise incurred in connection therewith, including any reasonable attorneys’
fees incurred or paid by Secured Party; the balance of the proceeds shall be
applied by Secured Party upon the indebtedness, obligations and liabilities
secured hereby and the surplus, if any, shall be paid to Debtor or to the person
or persons lawfully entitled to receive the same. If suit be brought, or any
proceedings instituted by Secured Party against Debtor to enforce the provisions
of this Agreement, there shall be due from Debtor to Secured Party, such sum for
reasonable attorneys’ fees and expenses as may be awarded to Secured Party in
said action or proceeding, which sum is hereby secured. In any such action, the
plaintiff shall be entitled to the appointment of a receiver, without notice, to
take possession of all or any part of the Collateral and to exercise such powers
as the Court shall confer upon him. At any sale or sales made under this
Agreement, or authorized herein, Secured Party or any person on behalf of
Secured Party, or any other person may bid for and purchase any of the
Collateral being sold.



 

 

 

6. Unless otherwise directed by Debtor in writing, any notices required to be
delivered to Debtor hereunder shall be delivered: c/o Shopoff Advisors, L.P., 2
Park Plaza, Suite 700, Irvine, California 92614, Attention William A. Shopoff.
Unless otherwise directed by Secured Party in writing, any notices required to
be delivered to Secured Party hereunder shall be delivered to: c/o Cardinal
Development, 375 Bristol Street, Suite 50, Costa Mesa, California 92626,
Attention: David J. Seidner.

7. This Agreement has been entered into by and between Debtor and Secured Party
in addition to, and for the purpose of complimenting, the rights of Secured
Party under the Loan Documents. Debtor hereby acknowledges and agrees that, to
the maximum extent permitted by applicable law, (i) the rights of, and the
remedies available to, Secured Party under this Agreement or any of the other
Loan Documents, shall at all times be available to and enforceable by Secured
Party on a nonexclusive basis and (ii) the election by Secured Party to pursue
anyone course of action thereunder shall not constitute a waiver or prohibition
against the pursuit by Secured Party of any other right or remedy under any of
the Loan Documents.

8. The words “Debtor” and “Secured Party”, as used herein, shall be construed to
include the heirs, legatees, devisees, administrators, executors, successors and
assigns of Debtor and Secured Party, respectively, and this Agreement shall bind
and inure to the benefit of said third persons. Whenever the context so
requires, the masculine gender includes the feminine and/or neuter, the singular
number includes the plural and vice versa. If there be more than one Debtor, it
is agreed that the provisions of this Agreement in reference to Debtor shall be
construed to apply jointly and severally to each of the Debtors. The term
“and/or” as used herein means one or the other or both, or anyone or all, of the
things or persons in connection with which the words are used. This Agreement
shall be governed by the laws of the State of California. This Agreement may be
executed in counterparts, each of which shall be deemed to be an original of
this Agreement, but such counterparts, when taken together, shall constitute but
one agreement.

[Balance of this page intentionally left blank]

 



 

 

 

 

 

IN WITNESS WHEREOF, Secured Party and Debtor have executed this Agreement as of
the date first above written.

 



SECURED PARTY: 







CARDINAL INVESTMENT PROPERTIES – RAMSGATE, L.P.,
a California limited partnership





 



By: Cardinal Investment Properties, LLC, a     California limited liability
company,            General Partner                  By:   /s/ David J. Seidner
      David J. Seidner, General Manager                          



 

BORROWER:

 

DEBTOR:

 

SPT-LAKE ELSINORE HOLDING CO., LLC,

a Delaware limited liability company

 





By: Shopoff Partners, L.P., a Delaware     limited partnership, sole member    
              By: Shopoff General Partner, LLC, a       Delaware limited
liability company,     general partner                              By: Shopoff
Properties Trust, Inc.,        a Maryland corporation, manager                  
                By: /s/ William A. Shopoff                                
                 William A. Shopoff, President and CEO













 

 

 

 